Citation Nr: 0636687	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  02-22 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder ("PTSD") currently evaluated as 50 percent 
disabling.

2.  Entitlement to total disability based on individual 
unemployability ("TDIU").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
June 1969.

This matter was last before the Board of Veterans' Appeals 
("Board") in April 2006 on appeal from February 2002 and 
July 2002 rating decisions of the Department of Veterans 
Affairs ("VA") Regional Office ("RO") in Boise, Idaho.  
The February 2002 RO decision granted a claim of service 
connection for PTSD and assigned an initial 50 percent 
disability evaluation.  Consequently, this issue involves the 
propriety of the initial evaluation assigned.  See Fenderson 
v. West, 12 Vet. App. 19 (1999).  The July 2002 RO decision 
denied a claim of TDIU.  

This claim has been remanded by the Board on three separate 
occasions.  Most recently, it was remanded by the Board in 
April 2006 when the veteran declined to submit a waiver to 
allow the Board to review evidence that was submitted without 
initial RO consideration, as is required by law, following 
certification of the appeal to the Board.  Previously, the 
appeal had been remanded in September 2005 for the same 
reason.  In September 2004, the appeal was remanded by the 
Board for necessary development of the TDIU claim.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by intrusive Vietnam 
memories and brief flashbacks, occasional nightmares, 
avoidance of crowds, hypervigilence and increased startle 
response.

2.  Symptoms of depressed mood, poor appetite, low self-
esteem, impaired concentration and feelings of hopelessness 
support a DSM-IV diagnosis of Dysthymic Disorder which is not 
secondary to or associated with PTSD. 

3.  The veteran's Dysthymic Disorder, chronic medical 
conditions (seizures, back pain, sleep apnea, etc.), and the 
associated vocational, financial and physical limitations are 
be the primary factors in the veteran's overall symptom 
complex; with the relatively mild PTSD playing a minor role.

4.  The underlying cause of a September 2005 manic/psychotic 
episode is either a DSM-IV diagnosis of Substance-induced 
Mood Disorder or Bipolar Disorder, neither of which have a 
recognized link to PTSD.

5.   The veteran's service-connected PTSD alone has not been 
shown to be of such severity as to preclude substantially 
gainful employment

6.  The veteran's sole service-connected disorder is PTSD, 
evaluated as 50 percent disabling.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 50 
percent for PTSD were not met initially, nor have they been 
met at any time during the appeal period.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(2006); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2006).

2.  The criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 
4.18 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.

The VA has a duty to notify the veteran and his 
representative, if any, of the information and evidence 
needed to substantiate a claim.  The notification should (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence the VA 
will seek to provide; (3) inform the veteran about the 
information and evidence he was expected to provide and (4) 
request the veteran provide any evidence in his possession 
which pertains to the claim.  This notification was satisfied 
by way of letters from the RO to the veteran dated in 
September 2001, June 2002, and January 2005

Shortly after the veteran's claim for service connection for 
PTSD was received, by letter dated in September 2001, the 
veteran was advised that evidence which would substantiate 
his claim would include the essential components of a "well-
grounded" claim under then-applicable law - the same 
components of a substantiated claim of service connection: 
(1) evidence of an injury in military service or a disease 
that began in or was made worse during military service or 
one which would qualify for presumptive service connection; 
(2) competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).

By letter dated in June 2002, the veteran was advised of the 
evidence which would substantiate his claim for a TDIU rating 
and whose responsibility it was to obtain such evidence, as 
well as what evidence was already of record.  Finally, in 
January 2005, the veteran was again advised in accordance 
with the VCAA. 

The January 2005 letter advised the veteran that evidence 
showing the veteran's service-connected condition has 
worsened was necessary to establish an increased evaluation 
for his service-connected PTSD.  The January 2005 letter also 
advised the veteran that in order to support his claim for a 
total disability rating based on individual unemployability, 
the evidence must show that his service-connected PTSD, 
without regard to other factors, prevent him from performing 
the mental and/or physical tasks required to get or keep 
substantially gainful employment and that he must meet 
certain disability percentage requirements as specified in 
38 C.F.R. § 4.16 (2006).  The January 2005 letter also 
provided the veteran with examples of evidence necessary to 
support his claims including dates and places of medical 
treatment.  Medical authorizations were provided so VA could 
assist in obtaining private medical records.  The letter also 
advised the veteran of the evidence in the claims file, of 
VA's duty to obtain relevant federal records and that VA 
would make reasonable efforts to obtain private records.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if a higher evaluation is awarded.  
Although the RO did not advise the veteran of such 
information, because the claims for an increased initial 
evaluation rating and entitlement to TDIU are being denied, 
no effective date will be assigned.  Proceeding with this 
matter in its procedural posture would not therefore inure to 
the veteran's prejudice.

Second, the VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records ("SMRs") are associated with the claims 
file and the RO has requested and obtained all available 
medical records from the Boise VAMC and all private treating 
physicians identified by the veteran.  Social Security 
Administration ("SSA") records identified by the veteran 
were also obtained and reviewed.  Additionally, the veteran 
was afforded VA examinations ("VAEs") in connection with 
the claim in December 2001, October 2002, March 2005, and 
June 2006.  The veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide his claim.  As 
such, all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.

Merits of the Claims

The veteran seeks an increased initial disability evaluation 
for PTSD.  When, as here, a veteran's disability rating claim 
has been in continuous appellate status since the original 
assignment of service-connection, the evidence to be 
considered includes all evidence proffered in support of the 
original claim.  If warranted by the evidence, separate 
ratings may be assigned for separate periods of time based on 
the facts found.  38 C.F.R. §§ 3.400, 3.500 (2006); Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2006).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
veteran.  38 U.S.C. § 5107(b) (West 2002).  

PTSD

Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including PTSD, provide for a 50 
percent rating when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).


A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent rating is provided for "Total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. 4.130, Diagnostic Code 9411 (2006).

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (1994) ("DSM-
IV").  That manual includes a Global Assessment of 
Functioning ("GAF") scale reflecting psychological, social 
and occupational functioning on a hypothetical continuum of 
mental illness.  Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing DSM-IV).  A score of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job). A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  A score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning well with some 
meaningful interpersonal relationships.  See Id.

Service connection for PTSD was granted by a February 2002 
rating decision and a disability evaluation of 50 percent was 
assigned.  The veteran claims this evaluation does not 
accurately reflect the severity of his disability.

In his December 2002 Appeal to the Board ("Form 9") he 
stated that he has had PTSD since returning home from 
Vietnam.  He describes short term memory problems, 
specifically having to re-read old mail left on the kitchen 
table because he can't remember opening and/or reading it 
days earlier.  He describes having a failed marriage of five 
and a half years with no children from the relationship.  He 
reports two children in between his first and second marriage 
with whom he has no relationship (an older son and daughter, 
aged 28 and 22, who now live in Hawaii and Wisconsin).  He 
has been married to his second and current wife for over 21 
years and has an 11-year old son from that relationship.  He 
claims having no friends outside his family and he claims his 
family only tolerates him.

The veteran claims that his due to his PTSD he has had 
ongoing suicide ideations.  He describes getting easily 
angered and having unprovoked irritability.  Numerous other 
statements by the veteran and about the veteran by his 
examining physicians do not support this statement.  He 
repeatedly denied suicidal or homicidal idealations and 
hallucinations or delusions.  

After reviewing clinic records from the Boise VAMC dated from 
2000 where the veteran has been treated for a number of 
medical problems, as well as private medical treatment 
reports, the Board concludes that the record does not support 
the veteran's contention that his PTSD symptoms warrant a 
higher initial disability evaluation or that they have 
worsened since the initial rating decision.  In August 2000, 
the veteran was seen at the Boise VAMC for a sore back and 
possible seizure disorder.  Two separate treatment notes 
indicate "no PTSD symptoms" and a negative depression 
screen.

Depression and suicidal ideation were first reported by the 
veteran to the Boise VAMC in October 2000.  However, a mental 
status exam around the same time which noted mild to moderate 
PTSD also noted the veteran as neatly groomed with direct eye 
contact.  His mood was described as dysphoric, although his 
thought process was negative for any gross evidence of 
psychosis.  No social isolation was noted.  Although he 
described having some survivor guilt, he did not report 
nightmares, flashbacks or intrusive thoughts of Vietnam.  The 
examiner noted the veteran's anxiety complaints which were 
also noted as possible side-effects to extreme caffeine use.  
Feelings of worthlessness and uselessness with passive 
suicidal ideation were noted.

Treatment reports dated December 2002, July 2003, October 
2003, April 2004, October 2004 and January 2005 contain notes 
indicating the veteran was not experiencing any memory 
problems, new or worsening confusion, depression or other 
mood symptoms.

In September 2003, Boise VAMC physician Dr. K.B. stated the 
veteran was in chronic pain with depression; however, noted 
no PTSD symptoms were currently present.  In January 2004, 
Dr. K.B. noted chronic pain and depression with some 
dysphoric affect, poor sleep, no psychosis and suicidal 
ideation.  In May 2004, Dr. K.B. noted mild dysphoria with 
complaints of pain and poor sleep; however, no psychosis and 
no suicidal ideation were present.  In January 2005, the 
veteran reported to Dr. K.B. that he had a good Christmas 
with friends and wife's family over at his house.  Dr. K.B.'s 
notes from that visit indicate some dysphoria, no psychosis, 
and poor sleep due to untreated sleep apnea.

In his statements dated May 2002, September 2002, October 
2002, November 2002, and June 2003, the veteran stated that 
the SSA deemed him disabled under its regulations with an 
onset date of August 25, 1999, for PTSD and other medical 
impairments.

The veteran's statements, however, are belied by the March 
2002 SSA Decision itself.  PTSD is not mentioned once in the 
decision as a disability upon which benefits were either 
considered or granted to the veteran.  Rather, the decision 
states that the impairments considered "severe" upon which 
disability benefits were granted to the veteran retroactive 
to August 1999 include: osteoporosis, chronic lumbosacral 
strain, a seizure disorder, sleep apnea, coronary artery 
disease with possible history of old myocardial infarction 
and hypertension.  As a result of the disabilities, the SSA 
concluded that the veteran was unable to perform his past 
relevant work, which was primarily physical in nature (i.e., 
heavy equipment operator), and that the veteran does not have 
transferable skills to perform other work within his residual 
functional capacity.  In other words, the physical 
impairments suffered by the veteran were the sole basis for 
his SSA disability qualifications.

Among the evidence reviewed by the SSA in making its 
determination were medical records from the Boise VAMC dated 
May 2000 to December 2001; a December 2000 Idaho State 
Disability Determination Examination, January 2001 
Psychiatric Review Technique Form (completed by a DDS 
physician); an August 2001 Residual Functional Capacity 
Assessment-Physical (completed by a DDS physician); progress 
notes from a December 2001 Social and Industrial exam and a 
December 2001 Compensation and Benefits Mental Status Exam.  
All of this evidence has been reviewed by the Board.

The December 2000 Disability Determination exam indicated 
some symptoms of mild PTSD, however, the veteran was assessed 
a GAF rating of 60.  The examiner stated that the veteran has 
social skills and that he is not emotionally withdrawn or 
isolated, but that sometimes his social interactions are 
limited because of his physical pain.  The examiner recorded 
that the veteran reported no history of anger, violence or 
homicidal thoughts.

An August 2001 Residual Functional Capacity Assessment-
Physical concluded mild PTSD symptoms and some mild 
depressive symptoms; however, the veteran was found to have 
no severe mental impairments.

A December 2001 Social and Industrial Survey report indicated 
the examiner, Dr. J.G., MSW, reviewed the veteran's C-File, 
which included psychiatric notations submitted by the 
veteran's treating physicians at the Boise VAMC.  The 
notations concluded that the veteran had mild to moderate 
industrial impairment as related to PTSD with the majority of 
his impairment stemming from his physical health.  The 
veteran's social impairment was classified as moderate.

The Mental Status examiner, R.T.S., Ph.D. also reported 
reviewing the veteran's C-File as well as the results from 
the Social Industrial survey.  Dr. R.T.S. described the 
veteran's affect as extremely depressed with a very monotonic 
change pattern, moderately lethargic in his presentation, but 
oriented to person, place and time.  He reported suicidal 
ideations with no intent to act and no homicidal ideations or 
hallucinations.  The veteran's thought processes were 
described by Dr. R.T.S. as "largely sequential, logical and 
goal-directed" and Dr. R.T.S. found him competent to handle 
his own financial obligations.  He diagnosed the veteran with 
Dysthymic Disorder, late onset and PTSD, chronic and 
moderate.  He assessed the veteran's GAF at 50.

During the 2002 VAE, a GAF of 50-55 was assigned, indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-works).  See DSM-IV at 
44-47.

The veteran began seeing a private psychiatrist, Dr. F.L.H., 
in January 2005.  In May 2005, Dr. F.L.H. performed a 
psychiatric assessment during which the veteran reported 
intrusive memories of Vietnam on a daily basis, and sleep 
disturbances where he awakens from nightmares in a panic 
state.  The veteran was described as emotionally distant, 
withdrawn and isolated from others with loss of interest in 
work or other activities.  The veteran reported daily 
hypervigilance and startled reactions and stated that he 
avoids activities that arouse memories or trauma such as 
discussing Vietnam, reading books or articles, or watching 
movies or television about this subject.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (Observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches).
While Dr. F.L.H., as the veteran's treating physician, 
provided his opinion of the severity of the veteran's 
service-connected psychiatric disorder, close examination of 
the opinion in light of the record suggests that the factual 
bases of the opinion are not generally supported by the 
record.  Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); 
Guerrieri, 4 Vet.App. at 473 (Although the "treating 
physician rule" is not binding upon VA, the Board is 
obligated to consider and articulate reasons or bases for its 
evaluation of a treating physician.).   

Dr. F.L.H. stated that the veteran is chronically angry and 
agitated with mixed episodes of depression; and that he has 
difficulty with authority figures dealing with others in 
general.  He described the veteran's painful guilt feelings 
about surviving when others did not survive or about the 
things they had to do to survive.  Dr. F.L.H. diagnosed the 
veteran with PTSD, chronic and severe and assigned a GAF 
score of 22 (current) and in the last year between 22 and 32.  

However, Dr. F.L.H. also states erroneously that the veteran 
is receiving SSA benefits, in part, due to his psychological 
impairments.  The report from Dr. F.L.H. does not indicate 
that he reviewed the veteran's VA clinical records or his C-
File.

A March 2005 VA examination revealed a different clinical 
picture of the veteran's disability.  The examiner noted the 
veteran to be oriented to person, place and time.  Although 
the veteran's short-term memory was noted as mildly impaired, 
his attention, concentration, and remote memory were within 
normal limits.  A GAF of 58 was assigned.

A March 2005 VA Review Evaluation for PTSD was administered 
to determine the current level of disability of the veteran 
and to attempt to separate the effects of dysthymic disorder 
from those of PTSD on the veteran's overall functioning.  
During the exam, the veteran denied experiencing 
hallucinations, homicidal thoughts, obsessions, compulsions, 
panic attacks, excessive anxiety or problems with impulse 
control.  He reported "occasional brief thoughts of 
suicide" but denied any intent to act on them.  He described 
his sleep patterns as varying depending on his pain symptoms.  
He reported interest in a range of significant activities, to 
include hunting and fishing, with reasonable energy, however, 
he stated that chronic back pain prevents participation in 
most activities.  He reported having a good relationship with 
all family members, maintaining telephone contact several 
times a month with his mother and his 10 brothers and 
sisters.  His daily routine includes making his breakfast, 
watching television, doing household chores, going fishing 
(weather permitting), and occasionally helping his son with 
homework during the evening.

Regarding PTSD symptoms, the veteran has stated that he 
experiences intrusive memories of Vietnam about a dozen times 
a week which typically last anywhere from a few seconds to 
several minutes and trigger feelings of anger and betrayal.  
He reported avoiding anything related to Vietnam and avoiding 
contact with most people and crowds outside of his family due 
to insecurity and lack of trust.  He stated that he will not 
go out to eat at a restaurant with his wife.

The March 2005 VA examining physician concluded that while 
the veteran's reported symptoms of intrusive Vietnam 
memories, occasional nightmares, avoidance of crowds, 
hypervigilance and increased startle responses are related to 
PTSD, most of the other symptoms are primarily related to his 
dysthymic disorder, chronic pain and physical limitations.  

In September 2005, the veteran reported to the St. Alphonsus 
Regional Medical Center emergency department with paranoid, 
delusional behavior.  Several days later he was admitted to 
the Intermountain psychiatric center on a voluntary basis 
because he had become manic after reportedly being non-
compliant with his medications.  He was diagnosed by Dr. 
F.J.K. with delusional behavior with suicidal and homicidal 
ideation; hyponatremia, mild; hypertension; thoracic 
compression fractures and a history of seizure disorders.

His October 2005 Discharge Report by Dr. E.A.S. stated that 
upon discharge, the veteran's mood was bright, he was eager 
and upbeat for discharge and that he was appropriate in all 
spheres.  Sleep and appetite were described as adequate and 
no side effects were noted.  He was deemed not to be a danger 
to self, danger to others, nor gravely disabled.  He was not 
delusional, denied auditory and visual hallucinations, 
suicidal or homicidal ideation and was oriented to person, 
place and time.  Flashbacks from Vietnam wartime were still 
noted.  His diagnoses were bipolar affective disorder, type I 
manic with psychotic features and PTSD.  He was assigned a 
GAF score of 45. 

In June 2006, another VA examination was performed to 
evaluate and determine the severity of the veteran's PTSD.  
The examiner noted the veteran was oriented as to person, 
place and time with borderline to mildly impaired short-term 
memory and immediate recall.  Long-term memory appeared to 
fall within normal limits.  Logical reasoning was noted as 
intact and abstract reasoning was fairly concrete.  The 
examiner diagnosed PTSD, Dysthymic Disorder, and chronic 
medical conditions (seizures, back pain, sleep apnea, etc.).  
The examiner also stated that the veteran's associated 
vocational, financial, and physical limitations appear to be 
the primary factors in the veteran's overall symptom complex 
with the relatively mild PTSD playing a minor role.  A GAF 
score of 55 was assigned.

The June 2006 examiner also stated that the underlying cause 
of the veteran's September 2005 manic/psychotic episode 
remains in question opining that either a medication reaction 
or bipolar disorder was likely responsible and that neither 
disorder has any recognized link to PTSD.  The examiner 
specifically concluded PTSD plays a minor role in the 
veteran's overall symptom complex.

As noted, it is a fundamental obligation of the Board to 
ascertain the probative value of conflicting medical reports, 
based upon the accuracy of the data employed by physicians, 
clinical examination of the claimant, and other factors.  
Guerreri, supra.  
Here, the seemingly irreconcilable reports of VA examining 
physicians and September 2005 Intermountain treating 
physicians regarding the level of the veteran's PTSD 
disability and Dr. F.L.H's reports in January and May 2005 of 
the veteran's current PTSD disability are resolved by 
examination of the data employed by the health care 
providers.  

Within a two month time period, two separate doctors assessed 
the veteran with the drastically different GAF scores of 22 
and 58.  The Board finds that the March 2005 and June 2006 VA 
evaluations assessing the veteran's GAF scores at 58 and 55 
respectively hold the most probative value because the 
examining physicians reviewed the veteran's VAMC Boise 
clinical records and his C-File, to include SSA records, 
reports and decisions.  Shipwash v. Brown, 8 Vet.App. 218, 
222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder). 

Dr. F.L.H.'s report indicates that he only began treating the 
veteran in January 2005 and his assessment does not appear to 
be based on a review of the veteran's record.  The deficiency 
of the report's reliance on the veteran's complete history 
calls into question the credibility and probative value of 
his assigning a GAF score of 22 due to PTSD.

Upon accepting the veteran's most recent GAF assessment of 
55, and his previous GAF assessments ranging from 45-55, 
along with the other evidence of record, the Board cannot 
conclude that a higher rating is warranted, nor has a higher 
rating been warranted at any time since the veteran's initial 
claim in August 2001.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (consistent with the facts found, the rating may 
be higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged.").  The veteran's 
ability to establish and maintain effective relationships is 
not seriously impaired.  Although he has considerable 
difficulty with relationships, as evidenced by the assigned 
50 percent disability rating, he has been able to maintain 
relationships, as evidenced by his lengthy marriage and 
involvement in his young son's daily life.  Also, his 
psychiatric symptomatology did not severely impact his 
ability to retain employment.  According to his SSA records, 
his seizure disorder and other physical problems impacted his 
ability to retain employment.

Although the veteran claims his condition has worsened in 
severity, as a layperson he is not competent to give an 
opinion that requires medical knowledge, which in turn must 
be applied to the rating schedule.  Massey v. Brown, 7 Vet. 
App. 204 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The preponderance of the evidence is against the claim, and 
the appeal is denied.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
evidence of record does not present such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In the absence of such 
factors, the criteria for assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash, supra.  

TDIU

The veteran has submitted statements indicating he is unable 
to maintain employment because of his PTSD.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2006).  

The veteran is in receipt of a 50 percent rating for his 
service-connected PTSD - his sole service-connected disorder.  
Accordingly, he does not meet the minimum schedular criteria 
for TDIU of a single service-connected disability ratable at 
60 percent or more under 38 C.F.R. § 4.16 (2006). 

However, even if the ratings for a veteran's disabilities 
fail to meet the first two objective bases upon which 
permanent and total disability for compensation purposes may 
be established, the veteran's disabilities may be considered 
under subjective criteria.  38 C.F.R. § 4.16(b) (2006).  Such 
cases are submitted to the Director of Compensation and 
Pension Service for extra-schedular consideration.  

In this case, the issue is whether the veteran's service-
connected PTSD precludes him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes this case outside the norm.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  There is no such factor in 
this case.

The veteran is not unemployable due to his service-connected 
PTSD.  He is considered disabled by the SSA and has been 
since 1999, but that is based on severe physical disabilities 
which make the veteran unable to perform his past relevant 
work, which was primarily physical in nature (i.e., heavy 
equipment operator), and the fact that the veteran does not 
have transferable skills to perform other work within his 
residual functional capacity.  There is no competent evidence 
that the veteran's PTSD has rendered him unemployable.

Although the veteran claims his PTSD has rendered him 
unemployable, as a layperson he is not competent to give an 
opinion that requires medical knowledge. Massey, 7 Vet. App. 
204; Espiritu, 2 Vet. App. 492.  The competent medical 
evidence of record does not support a total disability rating 
based upon unemployability.

This case presents no unusual or exceptional circumstances 
that would justify a referral of the total rating claim to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  The objective evidence as to 
the severity of the veteran's PTSD does not show that PTSD is 
the primary reason that he is unable to obtain and retain 
employment.  In this case, the preponderance of the evidence 
is against finding that the veteran's service-connected PTSD 
alone renders him unemployable.  The Board has considered the 
benefit-of-the-doubt doctrine, however, the preponderance of 
the evidence is against the veteran's claim.  See 38 U.S.C.A. 
5107(b) (2002); Gilbert, supra.

Accordingly, entitlement to TDIU is not warranted and the 
appeal as to this issue must be denied.

ORDER

Entitlement to an increased initial evaluation for PTSD, 
currently evaluated as 50 percent disabling is denied.

A total disability rating is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


